DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the once-through or forced circulation steam generator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the limitation “sealing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “wherein the tube sheet comprises a circular plate having a central circular orifice and wherein the tube sheet further comprises a hemispherical shell located over the orifice and tightly connected to the circular plate, so as to make a physical separation between the first fluid and the second fluid” is unclear. Two tube sheets are previously recited, and thus it is unclear which tube sheet is being referred to. Similarly in claim 3, the recitations of “the bonnet” and “the tube sheet” are unclear.  
The recitation “a connection to a first end, a first hemispherical bonnet distributing the first fluid to the tubes of the first straight section, and to a second end, a second hemispherical bonnet collecting the first fluid under a form of liquid, vapor, or a mixture of liquid/vapor from the tubes of the second straight section, each connection comprising a tube sheet configured to withstand a difference between the second fluid low pressure inside the intershell space and the first fluid high pressure inside the respective bonnet” (bolded for emphasis) is unclear.  Only one connection is recited, followed by “each connection,” implying more than one connection.  This also contradicts the disclosure, which provides two such connections (see MPEP 2173.03).  For purposes of examination, the following interpretation will be used (the added text underlined), which appears consistent with the disclosure: “a connection to a first end, a first hemispherical bonnet distributing the first fluid to the tubes of the first straight section, and a connection to a second end, a second hemispherical bonnet collecting the first fluid under a form of liquid, vapor, or a mixture of liquid/vapor from the tubes of the second straight section, each connection comprising a tube sheet configured to withstand a difference between the second fluid low pressure inside the intershell space and the first fluid high pressure inside the respective bonnet.”
	Regarding claim 2, the recitation “thickness…larger than the thickness recommended by the ASME standard for withstanding the same pressure” is unclear.  Which ASME standard is being referenced?  Furthermore, ASME standards are subject to change over time, the scope of the claim cannot be determined because it is not clear what standard is being applied.  Finally, ASME is a registered Trademark, and should be properly identified as such. 
	Regarding claim 5, the recitation “the first straight section and the second straight section comprise separated enclosures” is unclear.  The specification provides no distinct “enclosures” from the external shells already claimed.  It is unclear if this is meant to be a different element from the external shells already recited, as this contradicts the disclosure.  (see MPEP 2173.03). 
Regarding claim 10, the recitation “the baffles comprise a continuous helical baffle” is unclear.  Are there multiple baffles, or only one single, continuous baffle?  As these are mutually exclusive, the metes and bounds of the claim are not clearly set forth.
	Regarding claim 11, the recitation “baffles are assembled to the internal cylindrical shell.” It is unclear what is meant by “assemble[d] to,” does this mean attached?  
Regarding claim 12, the limitation “sealing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding claim 19, the recitation “the evaporator is running co-current” should read “configured to run co-current” or the like, as presently, it is unclear if a method step is being recited in an apparatus claim. 
Regarding claim 20, the recitation “wherein the molten salt steam generator comprises a once-through or a forced circulation steam generator” is unclear.  The disclosure provides no guidance on how the limitations of claim 18 and 20 may be combined, as presently claimed (see MPEP 2173.03).  By definition, a “once-through steam generator” precludes segmented heat exchangers, and thus Applicant appears to be using the term in a manner inconsistent with that recognized in the art.  It is also apparent from the disclosure and claims the train of heat exchangers is the “steam generator” and thus how the “molten salt steam generator” which is comprised of a train of heat exchangers further comprises a “a once-through or a forced circulation steam generator” is unclear. 
	Claims 2-20 depend(s) from the claim(s) above and thus is/are rejected accordingly.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US4136734) in view of FR877844, hereinafter FOR1, and in further view of Bruckmann (EP1876391). 
Regarding claim 1, Sasaki teaches a heat exchanger (Fig. 1, and annotated Fig.1  below, hereinafter Fig. A), comprising: a first straight section (Fig. A); a second straight section (Fig. A); and a bent section or elbow (Fig. A) linking the first straight section and the second straight section, wherein each straight section comprises a part of an external cylindrical shell (see respective external shells, Fig. A), to form an intershell space (space with tubes, Fig. A) enclosing a bundle of parallel U-bent tubes having each a first and a second straight part (Fig. A) respectively located in the first straight section and second straight section of the exchanger and a 180°-bent part (Fig. A) located in the bent section or elbow of the exchanger, so that, in use, a first fluid to be heated and vaporized is flowing in the tubes, wherein the external 

    PNG
    media_image1.png
    575
    999
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1 of Sasaki

FOR1 teaches (Fig. 1-2) a straight section comprises a part of an internal cylindrical shell (8) and of an external cylindrical shell (1), both cooperating to form an intershell space (see space therebetween) enclosing a bundle of parallel tubes (4), so that, in use, the second fluid is flowing according to an annular flow path within the intershell space and cooling down by exchanging heat with the first fluid flowing in the tubes, the intershell space enclosing also baffles (7) to guide the second fluid, in order to improve heat exchange by providing an annular, helical flow path (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include helical annular flow path configuration of FOR1 to the straight sections of Sasaki, in order to improve heat exchange by providing an annular, helical flow path (Page 1).
Sasaki does not teach wherein the tube sheet comprises a circular plate having a central circular orifice, and wherein the tube sheet further comprises a hemispherical shell located over the orifice and tightly connected to the circular plate, so as to make a physical separation between the first fluid and the second fluid.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the circular plate and hemispherical shell tube plate of Bruckmann, in order to provide a tube sheet which reduces thermal stresses and allows for a more flexible operation of the heat exchanger (Page 7).
The recitations: “so that, in use…” and “configured to withstand a difference between the second fluid low pressure inside the intershell space and the first fluid high pressure inside the respective bonnet”  are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Sasaki as modified teaches all of the structural limitations of the claim, and is capable of being operated in such a manner.
Regarding claim 2, as best understood, Sasaki as modified teaches the limitations of claim 1, and Bruckmann further teaches a thickness of the circular plate (see thickness of 16) is 
	Regarding claim 3, as best understood, Sasaki as modified teaches the limitations of claim 1, and Sasaki further teaches the interface between the bonnet (36) and the tube sheet (38) circular plate is essentially planar, and Bruckmann further teaches wherein the hemispherical shell (17) is oriented towards an interior of the heat exchanger and located inside the internal cylindrical shell (this is considered to be met by the combination including the internal shell 8 of FOR1).
Regarding claim 4, Sasaki as modified teaches the limitations of claim 1, and Bruckmann further teaches a thickness of the hemispherical shell is less than 100% of a thickness of the tube sheet plate (Page 3), in order to increase the elasticity thereof (Page 3), however, does not explicitly teach wherein the thickness is 20-40% of the tube sheet plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the thickness is 20-40% of the tube sheet plate, for the purpose of increasing the elasticity thereof (Page 3), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
 Regarding claim 5, Sasaki as modified teaches the limitations of claim 1, and Sasaki further teaches the first straight section (Fig. A) and the second straight section (Fig. A) comprise separated enclosures (see enclosures formed by respective external shells and tube sheets 37,38) linked by the elbow (Fig. A), so as to form a hairpin heat exchanger shell.

Regarding claim 7, Sasaki as modified teaches the limitations of claim 1, and Sasaki further teaches the heat exchanger is horizontal (this is a statement of intended use, however, Sasaki teaches this limitation explicitly, see orientation of Fig. 1) and the flow of the second fluid therein with respect to the flow of the first fluid is either co-current or counter-current (this is a statement of intended use, and Sasaki is capable of being operated with either co-current or counter-current flows). 
	Regarding claim 8, Sasaki as modified teaches the limitations of claim 1, and Sasaki further teaches wherein the first fluid comprises feedwater or supercritical carbon dioxide (this is a statement of intended use, and Sasaki is capable of receiving either working fluid). 
	Regarding claim 9, Sasaki as modified teaches the limitations of claim 1, and Sasaki further teaches the second fluid comprises a molten salt or a mixture of molten salts, a thermal oil, or liquid sodium (this is a statement of intended use, and Sasaki is capable of receiving either working fluid).
Regarding claim 10, Sasaki as modified teaches the limitations of claim 1, and FOR1 further teaches the baffles comprise a continuous helical baffle (7). 

	Regarding claim 15, Sasaki as modified further teaches an evaporator (the heat exchanger of Sasaki is capable of operating as an evaporator), comprising: the heat exchanger according to claim 1 (as detailed above). 
Regarding claim 16, Sasaki as modified further teaches a superheater (the heat exchanger of Sasaki is capable of operating as a superheater), comprising: the heat exchanger according to claim 1 (as detailed above).
Regarding claim 17, Sasaki as modified further teaches a reheater or an economizer and/or a preheater (the heat exchanger of Sasaki is capable of operating as a reheater or an economizer and/or a preheater), comprising: the heat exchanger according to claim 1 (as detailed above).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US4136734) in view of FR877844, hereinafter FOR1, and in further view of Bruckmann (EP1876391) and Mulder (US20060289153).
	Regarding claim 12, Sasaki as modified teaches the limitations of claim 1, and Sasaki as modified is silent to a sealing means is provided between the external shell and the baffles.
Mulder teaches a sealing means (14) is provided between the external shell (34) and the baffles (6), in order to prevent bypassing of the baffle (¶[0025]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the sealing means of Mulder, in order to prevent bypassing of the baffle (¶[0025]).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US4136734) in view of FR877844, hereinafter FOR1, and in further view of Bruckmann (EP1876391) and Cheng (WO2007042529).
Regarding claims 13-14, Sasaki teaches the limitations of claim 1, and Sasaki does not teach wherein the heat exchanger is equipped with a distribution jacket configured to uniformly feed the second fluid from the thermal fluid inlet to the heat exchanger, wherein the distribution jacket has a plurality of openings distributed at 360° over an internal face thereof, the openings feeding the second fluid into a first turn of the helical baffle.
Cheng teaches (see annotated Fig. 2 below, hereinafter Fig. B) the heat exchanger is equipped with a distribution jacket (Fig. B) configured to uniformly feed the second fluid from the thermal fluid inlet to the heat exchanger, wherein the distribution jacket has a plurality of openings (Fig. B) distributed at 360° over an internal face thereof, the openings feeding the second fluid into a first potion of the baffle (Fig. B), in order to equalize the flow distribution (Page 3.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki with the distribution jacket of Cheng, thereby providing the openings feeding the second fluid into a first turn of the helical baffle, in order to equalize the flow distribution (Page 3.)

    PNG
    media_image2.png
    717
    830
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 2 of Cheng
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US4136734) in view of FR877844, hereinafter FOR1, and in further view of Bruckmann (EP1876391) and Ehrsam (US20150240792).
Regarding claim 18, Sasaki teaches the heat exchanger of claim 1, however, does not teach a molten salt steam generator (MSSG), comprising: at least one heat exchanger train comprising an evaporator comprising the heat exchanger according to claim 1; a superheater 
	Ehrsam teaches a molten salt steam generator (Fig. 2), comprising: at least one heat exchanger train comprising an evaporator (144) comprising the heat exchanger; a superheater (148) comprising the heat exchanger; and a reheater 160) and/or economizer (142) comprising the heat exchanger.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected heat exchanger of Sasaki in parallel/series, as shown in Fig. 2 of Ehrsam, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Ehrsam teaches it is old and well known to provide heat exchangers in series/parallel, and providing the heat exchanger of Sasaki in series and parallel as disclosed by Sasaki would provide a system capable of operating in the manner claimed.   Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger of Sasaki to the molten salt steam generator of Ehrsam, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B).  In this case, providing the heat exchanger of Sasaki to the steam generator of Ehrsam would provide suitable means to exchange heat for the evaporator, superheater, reheater, and economizer.  
Regarding claim 19, as best understood, Sasaki as modified teaches the limitations of claim 18, and Sasaki as modified further teaches  the superheater, the reheater and/or the 
	Regarding claim 20, as best understood, Sasaki as modified teaches the limitations of claim 18, and Ehrsam further teaches wherein the molten salt steam generator comprises a once-through or a forced circulation steam generator (once-through steam generator - ¶[0004] & [0034]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the once-through steam generator of Ehrsam, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (See MPEP 2144.04 VI. B.).  In this case, Ehrsam notes the steam generator may be in the form of segmented heat exchangers (as recited in claim 18), or in a unitary, once through configuration, and thus a system providing both is rendered obvious by Ehrsam, as it would merely be duplicating the steam generator (¶[0004]).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US4136734) in view of FR877844, hereinafter FOR1, and in further view of Bruckmann (EP1876391) and Ehrsam (US20150240792), and Grande (EP2955469). 
NOTE: Assuming arguendo, regarding the intended use of the heat exchangers having patentable weight, the following, alternative rejection is made.  
Regarding claim 19, as best understood, Sasaki as modified teaches the limitations of claim 18, and Sasaki as modified further teaches  the superheater, the reheater and/or the economizer, and/or the preheater are configured to run counter-current, while the evaporator 
Grandes teaches it is old and well known for such a heat exchanger to operate in either the counter-current or co-current configuration (¶[0045]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the superheater, the reheater and/or the economizer, and/or the preheater are configured to run counter-current, while the evaporator is running co-current, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, it would also be readily apparent to one having ordinary skill in the art counter-flow and co-current flow heat exchange both have distinct advantages and disadvantages (counter-flow is more efficient/induces more stress, co-flow is less efficient, but also less stress).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763